DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brezger (DE102019003004) in view of Genesius et al. (US 2020/0309201; hereinafter “Genesius”).

Claim 1
Brezger discloses a shifting system for a vehicle transmission having a gearset comprising a first gear ratio and a second gear ratio different from the first gear ratio, the shifting system comprising:
an input member (12 and/or 8) extending along an axis between a first end and a second end spaced from the first end, with said input member rotatable about said axis;
a selectable one-way clutch (30 which includes e.g., 40, 42, 52, 54) rotatably coupled to said input member, with said selectable one-way clutch moveable between,
a first clutch position where said selectable one-way clutch is configured to allow torque to be transmitted through one of the first and second gear ratios of the gearset from said input member in either a first rotational direction or a second rotational direction opposite said first rotational direction (see FIG. 5 and paragraph [0038] disclosing all options);
a second clutch position where said selectable one-way clutch is configured to allow torque to be transmitted through one of the first and second gear ratios of the gearset from said input member in said first rotational direction and prevent torque from being transmitted through one of the first and second gear ratios of the gearset from said input member in said second rotational direction (see any of FIGS. 2-4 illustrating such an option and paragraph [0038] disclosing all options); and
a third clutch position where said selectable one-way clutch is configured to prevent torque from being transmitted through one of the first and second gear ratios of the gearset from said input member in either said first rotational direction or said second rotational direction (see paragraph [0038] disclosing that the first and second struts 52, 54 may be locked in an open position as one of the options);
a disconnect (actuator of clutch 32 necessarily present in a friction clutch pack in order to press the opposing clutch plates against one another) 
an output member (10) spaced from said input member (12 and/or 8), said output member (10) selectively rotatable with said input member about said axis to selectively transmit torque through the other of the first and second gear ratios of the gearset (via 32); and
a shifting assembly (e.g., 34, 36, 38, and actuator/pressure plate/piston for 32) for selectively rotatably coupling said input member and said output member, said shifting assembly comprising:
an input hub (40) coupled to said input member (12 and/or 8), and with said input hub (40) having a clutch engagement component (34);
a plurality of clutch plates (38) coupled to said clutch engagement component (34) of said input hub, with said plurality of clutch plates moveable between an engaged position where said clutch plates are engaged with one another, and a disengaged position where said clutch plates are disengaged from one another; and
a clutch plate carrier (36) coupled to said plurality of clutch plates (38) and to said output member (10) (via 24 and 22) to transmit torque from said clutch engagement component of said input hub through said plurality of clutch plates and said clutch plate carrier to said output member.
	It is noted that the term “coupled to” as used in the specification means connected in any way since the exemplary embodiments use this term to include when 
	Brezger does not disclose what the actuator encompasses for the friction clutch 32 and therefore does not disclose with said input hub having a disconnectable component engageable with said disconnect, where said disconnectable component of said input hub is disengaged from said disconnect when said disconnect is in said first disconnect position and where said disconnectable component of said input hub is engaged with said disconnect when said disconnect is in said second disconnect position. However, it is well known to provide a linear actuator/disconnect that engages a pressure member/disconnectable component to move the pressure member in one direction and disengages the pressure member to the move the member in the opposite direction. Genesius is one example which discloses an actuator for a friction clutch where a hub of the clutch includes a disconnectable component (17) engageable with a disconnect (40), where said disconnectable component (17) is disengaged from said disconnect (40)when said disconnect is in said first disconnect position (see FIG. 2a) and where said disconnectable component (17) is engaged with said disconnect (40) when said disconnect (40) is in said second disconnect position (see FIG. 2b). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Brezger to include a linear actuator for the clutch like that taught in Genesius in order to actuate the clutch in a control manner and/or to provide a compact arrangement where the line of action of the actuator is coaxial with the friction clutch. As so modified, the input hub is the component having the disconnectable component.

Claim 2
	Brezger discloses wherein said selectable one-way clutch has an inner race (40) and an outer race (42) disposed about said inner race (see FIG. 2).

Claim 3
Brezger discloses wherein said inner and outer races (40, 42) of said selectable one-way clutch (30) are disposed about and aligned axially with said input member (12 and/or 8) (see FIG. 1).

Claim 4
Brezger discloses wherein said inner race (40) of said selectable one-way clutch (30) is rotatably coupled with said input member (12 and/or 8) (see FIG. 1).

Claim 5
Brezger discloses wherein said selectable one-way clutch has at least one pawl (52, 54) disposed between said inner race and said outer race (see FIG. 2).

Claim 7
Brezger discloses wherein said shifting assembly further comprises a biasing member (see paragraph [0034], disclosing a “spring device”) coupled to said plurality of clutch plates (38) to bias said plurality of clutch plates toward said engaged position (“normally closed”).

Claim 8
Brezger discloses wherein said selectable one-way clutch is further moveable to a fourth position where said selectable one-way clutch is configured to allow torque to be transmitted through one of the first and second gear ratios of the gearset from said input member in said second rotational direction and prevent torque from being transmitted through one of the first and second gear ratios of the gearset from said input member in said first rotational direction (see FIGS. 3 and 4 disclosing one option allowing rotation in one direction and preventing rotation in another direction and another option disclosing the opposite).

Claim 9
Brezger discloses a vehicle transmission comprising;
a gearset (e.g., 14, 16) comprising a first gear ratio (via 14) and a second gear ratio (via 16) different from said first gear ratio;
an input member (12 and/or 8) extending along an axis between a first end and a second end spaced from the first end, with said input member rotatable about said axis;
a selectable one-way clutch (30 which includes e.g., 40, 42, 52, 54) rotatably coupled to said input member and configured to allow torque to be transmitted through one of said first and second gear ratios of said gearset, with said selectable one-way clutch moveable between,
a first clutch position where said selectable one-way clutch is configured to allow torque to be transmitted through one of the first and second gear ratios 
a second clutch position where said selectable one-way clutch is configured to allow torque to be transmitted through one of the first and second gear ratios of the gearset from said input member in said first rotational direction and prevent torque from being transmitted through one of the first and second gear ratios of the gearset from said input member in said second rotational direction (see any of FIGS. 2-4 illustrating such an option and paragraph [0038] disclosing all options); and
a third clutch position where said selectable one-way clutch is configured to prevent torque from being transmitted through one of the first and second gear ratios of the gearset from said input member in either said first rotational direction or said second rotational direction (see paragraph [0038] disclosing that the first and second struts 52, 54 may be locked in an open position as one of the options);
a disconnect (actuator of clutch 32 necessarily present in a friction clutch pack in order to press the opposing clutch plates against one another) coupled to said input member and moveable between a first disconnect position and a second disconnect position;
an output member (10 or 34) spaced from said input member (12 and/or 8), said output member (10) selectively rotatable with said input member about 
a shifting assembly (e.g., 34, 36, 38, and actuator/pressure plate/piston for 32) to selectively rotatably couple said input member and said output member, said shifting assembly comprising:
an input hub (40) coupled to said input member (12 and/or 8), and with said input hub (40) having a clutch engagement component (34);
a plurality of clutch plates (38) coupled to said clutch engagement component (34) of said input hub, with said plurality of clutch plates moveable between an engaged position where said clutch plates are engaged with one another, and a disengaged position where said clutch plates are disengaged from one another; and
a clutch plate carrier (36) coupled to said plurality of clutch plates (38) and to said output member (10) (via 24 and 22) to transmit torque from said clutch engagement component of said input hub through said plurality of clutch plates and said clutch plate carrier to said output member.
It is noted that the term “coupled to” as used in the specification means connected in any way since the exemplary embodiments use this term to include when one element is only selectively rotating with another element, for example in FIGS. 1B and 2B where the disconnect (28) is “coupled” to the input  member (20).
	Brezger does not disclose what the actuator encompasses for the friction clutch 32 and therefore does not disclose with said input hub having a disconnectable 

Claim 10
Brezger discloses wherein said selectable one-way clutch has an inner race (40) and an outer race (42) disposed about said inner race (see FIG. 2).

Claim 11
Brezger discloses wherein said inner and outer races (40, 42) of said selectable one-way clutch (30) are disposed about and aligned axially with said input member (12 and/or 8) (see FIG. 1).

Claim 12
Brezger discloses a countershaft (10) spaced from said input member (12) and rotatable about said axis, with said selectable one-way clutch (30) configured to transmit torque from said input member (12) to said countershaft through said first gear ratio (via 14).

Claim 14
Brezger discloses wherein said shifting assembly is configured to transmit torque from said output member (34) to said countershaft (10) through said second gear ratio (via 16).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brezger in view of Genesius as set forth in the rejection of claim 1, and further in view of Campton et al. (US 2018/0112725; hereinafter “Campton”).

Claim 6
Brezger does not disclose wherein said at least one pawl is further defined as a plurality of pawls circumferentially spaced from one another, and wherein said .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brezger in view of Genesius as set forth in the rejection of claim 1, and further in view of Rothvoss et al. (US 2014/0033844; hereinafter “Rothvoss”).

Claim 13
Brezger does not disclose wherein said inner and outer races of said selectable one-way clutch are disposed about and aligned axially with said countershaft. However, Rothvoss is an example of a transmission that includes the friction clutch and one-way clutch on the countershaft rather than on the input shaft (see FIGS. 1 or 2). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Brezger to have rearranged the clutches to be on the same spur gear .

Allowable Subject Matter
Claims 15-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art which discloses the claimed structure does not disclose the method of operating that structure in the specific manner recited.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851.  The examiner can normally be reached on M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STACEY A FLUHART/           Primary Examiner, Art Unit 3655